Title: To Thomas Jefferson from Ambrose Spencer, 1 February 1805
From: Spencer, Ambrose
To: Jefferson, Thomas


                  
                     Sir.
                     Albany Feby 1. 1805.
                  
                  A particular friend of mine Stephen Thorne Esqr. of Washington County in this State, finds it convenient to his arrangements to accept the situation of a Commissioner under the spanish convention. I do not know that as yet the convention has received the sanction of the spanish government, if that appointment is to be made, I can with confidence recommend Mr Thorne to your Excellency’s favorable notice. He is a gentleman, who from his knowledge of the european languages, his talents & excellent standing, is in my opinion, eminently qualified for this trust—As a circumstance not prejudicial to his pretensions, I may add that he is a warm friend of the general & State administrations—The Evidence of the estimation he enjoys in the public opinion, is exhibited by his being a Member of the State Senate & one of the Council of appointment.
                  Your Excellency I am confident will excuse the freedom of this communication, when I assure you that it proceeds no less from 
                     sh to serve Mr Thorne than to promote the interests of our Country
                  Accept Sir, the assurances of my high respect & esteem & believe me
                  Your Excellency’s very Obedt. & huml. Servt.
                  
                     Ambrose Spencer 
                     
                  
               